Item 10.3

STATE OF DELAWARE
CERTIFICATE OF MERGER OF
FOREIGN CORPORATION INTO
A DOMESTIC CORPORATION


Pursuant to Title 8, Section 252 of the Delaware General Corporation Law, the
undersigned corporation executed the following Certificate of Merger:

FIRST: The name of the surviving corporation is JOBSINSITE, INC., a Delaware
corporation, and the name of the corporation being merged into this surviving
corporation is JOBSINSITE, INC.,a New York corporation.

SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent corporations pursuant to Title 8
Section 252 of the General Corporation Law of the State of Delaware.

THIRD: The name of the surviving corporation is JOBSINSITE, INC., a Delaware
corporation.

FOURTH: The Certificate of Incorporation of the surviving corporation shall be
its Certificate of Incorporation.

FIFTH: The authorized stock and par value of the non-Delaware corporation is
50,000,000 common stock par value $0.001.

SIXTH: The merger is to become effective on June 17, 2009.

SEVENTH: The Agreement of Merger is on file at 42450 Hollywood Blvd Suite 105
Hollywood, Florida, an office of the surviving corporation.

EIGHTH: A copy of the Agreement of Merger will be furnished by the surviving
corporation on request, without cost, to any stockholder of the constituent
corporations.

IN WITNESS WHEREOF, said surviving corporation has caused this certificate to be
signed by an authorized officer, the 16th day of June,A.D.,2009.

By:_/Adam Laufer/
Authorized Officer
Name: Adam Laufer
Title: President